DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 recites the limitations wherein “the laminar burning velocity of said first mixture is less than 20 cm/s” is a new matter. There is insufficient support in the original disclosure for the recited claim limitation. Applicant has no support for the limitation wherein the first mixture (that is: the first mixture of 75-90% of propane by volume and an environmentally-friendly low combustibility refrigerant comprising 10-25% fluorinated olefin by volume) to have a laminar burning velocity of less than 20 cm/s. The only support in applicant’s specification is on figure 1, ¶ 0050, that shows the laminar burning velocity of a mixture of .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the laminar burning velocity" in line 1, lacks antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8, 10 and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts (US 6,742,357) in view of Kontomaris (US 2010/0154419) and further in view of Shimomura et al. (US 2010/0282999).
In regard to claim 1, fig. 2 of Robert teaches a method for liquefying natural gas comprising:
cooling a natural gas stream (1) in an LNG facility via indirect heat exchange in a first refrigeration cycle (via HE 310) with a multi-component refrigerant comprising, for example, two or more light hydrocarbons selected from ethane, ethylene, propane, butane, n-pentane, and i-pentane (see at least fig. 2; col. 11, lines 24-34);
and then cooling the natural gas stream via indirect heat exchange in a second refrigeration cycle (via HE 311) with a second refrigerant mixture comprises ethylene [a multi-component refrigerant and may comprise, for example, two or more components selected from methane, ethane, ethylene, and propane] (see at least fig. 2; col. 11, lines 35-44);
Robert teaches cooling and liquefying a natural gas in a cascade first and second refrigeration cycle with a propane refrigerant mixture in the first cycle and an ethylene refrigerant mixture in second respectively, but does not specifically teach using a refrigerant mixture of propane and fluorinated olefin in the first refrigeration cycle and using fluorinated olefin and ethylene in the second refrigeration cycle.

In addition, Shimomura teaches a refrigerant compositions mixture comprising propane (C3-C5 hydrocarbons) and an environmentally-friendly low combustibility fluorinated olefin (¶ 0009-0014; 0056-0062] and an environmentally-friendly low combustibility refrigerant comprising fluorinated olefin and ethylene (See ¶ 0017-0019; 0056-0062).
Since, Kontomaris and Shimomura teaches refrigerant composition of hydrocarbon with an environmentally-friendly low combustibility refrigerant comprising fluorinated olefin, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Roberts's refrigerant compositions by substituting the first refrigeration cycle with a mixture of propane and fluorinated olefin refrigerant as taught by Kontomaris/Shimomura, and by substituting the second refrigeration cycle with a mixture of fluorinated olefin and ethylene refrigerant as taught Kontomaris/Shimomura, in order to provides a refrigerant compositions that are nonflammable, and ensures low life cycle climate performance and less burden on the environment.
Robert in view of Kontomaris and Shimomura teaches a refrigerant mixture that comprises propane and fluorinated olefin, but fails to teach the composition of the refrigerant mixture comprises 75-90 mole percent of propane and 10-25 mole percent of fluorinated olefin. However, it would have obvious to one of ordinary skill in the art, to modify the refrigerant composition as desired (for e.g., by having a higher propane concentration of 75-90 mole percent of propane and 10-25 mole percent of fluorinated olefin) as a routine skill in the art, in order to 
Further, please note that in the instant application has not disclosed any criticality for the claimed mole percentages [75-90 mole percent propane and 10-25 mole percent fluorinated olefin] (see PGPub, ¶ 0035, 0044).
In regard to claim 2, the modified Roberts in view of Kontomaris/ Shimomura teaches the method of claim 1 wherein the fluorinated olefin includes 2 to about 10 carbons (See Kontomaris, ¶ 0030, 0069; Shimomura ¶ 0012, 0014, 0057).
In regard to claim 5, the modified Roberts in view of Kontomaris/ Shimomura teaches the method of claim 1 wherein the fluorinated olefin is selected from the group consisting of: difluoroethylene, hexafluoropropene and tetrafluoroethene (See Kontomaris, ¶ 0030, 0069).
In regard to claim 8, the modified Roberts teaches the method of claim 1 wherein the environmentally-friendly low combustibility refrigerant is used in an optimized cascade process (see Roberts, at least fig. 2, 3; col. 12, line 6-7; col. 14, line 32-41).
In regard to claim 10, the modified Roberts teaches the method of claim 1, further comprising producing liquefied natural gas (see at least fig. 2, 3, stream 9, 17; col. 11, lines 45-60).
In regard to claim 29, fig. 2 of Robert teaches a method for liquefying natural gas comprising:
a)    cooling a natural gas stream (1) via indirect heat exchange in a first refrigeration cycle (via HE 310) with a multi-component refrigerant comprising, for example, two or more 
b)    further cooling the natural gas stream via indirect heat exchange in a second refrigeration cycle (via HE 311) with a second mixture comprises of ethylene [a multi-component refrigerant and may comprise, for example, two or more components selected from methane, ethane, ethylene, and propane] (see at least fig. 2; col. 11, lines 35-44).
Robert teaches cooling and liquefying the natural gas in a cascade first and second refrigeration cycle with a propane refrigerant mixture in the first cycle and an ethylene refrigerant mixture in second respectively, but does not specifically teach the first cycle has a first mixture of propane and fluorinated olefin, and the second cycle has second mixture of ethylene and fluorinated olefin, wherein said fluorinated olefin is selected from the group consisting of: difluoroethylene, hexafluoropropene and tetrafluoroethene.
However, Kontomaris teaches a refrigerant composition mixture comprising propane and an environmentally-friendly low combustibility fluorinated olefin and an environmentally-friendly low combustibility refrigerant comprising fluorinated olefin and ethylene, wherein said fluorinated olefin is selected from the group consisting of: difluoroethylene, hexafluoropropene and tetrafluoroethene (See Kontomaris, ¶ 0026-0030, 0067-0073; Table 1, 2, 3).
In addition, Shimomura teaches a refrigerant compositions mixture comprising propane (C3-C5 hydrocarbons) and an environmentally-friendly low combustibility fluorinated olefin (¶ 0009-0014; 0056-0062] and an environmentally-friendly low combustibility refrigerant comprising fluorinated olefin and ethylene (See ¶ 0017-0019; 0056-0062).
Since, Kontomaris and Shimomura teaches refrigerant composition of hydrocarbon with an environmentally-friendly low combustibility refrigerant comprising fluorinated olefin, it 
Robert in view of Kontomaris and Shimomura teaches a refrigerant mixture that comprises propane and fluorinated olefin, but fails to teach the composition of the refrigerant mixture comprises 75-90 mole percent of propane and 10-25 mole percent of fluorinated olefin. However, it would have obvious to one of ordinary skill in the art, to modify the refrigerant composition as desired (for e.g., by having a higher propane concentration of 75-90 mole percent of propane and 10-25 mole percent of fluorinated olefin) as a routine skill in the art, in order to provide a refrigerant with an excellent thermodynamic properties leading to high energy efficiency because propane is highly efficient and has good compatibility with other refrigerant components.
Further, please note that in the instant application has not disclosed any criticality for the claimed mole percentages [75-90 mole percent propane and 10-25 mole percent fluorinated olefin] (see PGPub, ¶ 0035, 0044).

In regard to claim 30, fig. 2 of Robert teaches a method for liquefying natural gas comprising:

and then cooling the natural gas stream via indirect heat exchange in a second refrigeration cycle (via HE 311) with a second refrigerant mixture comprises ethylene [a multi-component refrigerant and may comprise, for example, two or more components selected from methane, ethane, ethylene, and propane] (see at least fig. 2; col. 11, lines 35-44);
Robert teaches cooling and liquefying a natural gas in a cascade first and second refrigeration cycle with a propane refrigerant mixture in the first cycle and an ethylene refrigerant mixture in second respectively, but does not specifically teach using a refrigerant mixture of propane and fluorinated olefin in the first refrigeration cycle and using fluorinated olefin and ethylene in the second refrigeration cycle.
However, Kontomaris teaches a refrigerant composition mixture comprising propane and an environmentally-friendly low combustibility fluorinated olefin and an environmentally-friendly low combustibility refrigerant comprising fluorinated olefin and ethylene (See Kontomaris, ¶ 0026-0030, 0067-0073; Table 1, 2, 3).
In addition, Shimomura teaches a refrigerant compositions mixture comprising propane (C3-C5 hydrocarbons) and an environmentally-friendly low combustibility fluorinated olefin (¶ 0009-0014; 0056-0062] and an environmentally-friendly low combustibility refrigerant comprising fluorinated olefin and ethylene (See ¶ 0017-0019; 0056-0062).
Since, Kontomaris and Shimomura teaches refrigerant composition of hydrocarbon with an environmentally-friendly low combustibility refrigerant comprising fluorinated olefin, it 
Robert in view of Kontomaris and Shimomura teaches a refrigerant mixture that comprises propane and fluorinated olefin, but fails to teach the composition of the refrigerant mixture comprises 75-90 percent of propane by volume and 10-25 percent of fluorinated olefin by volume. However, it would have obvious to one of ordinary skill in the art, to modify the refrigerant composition as desired (for e.g., by having a higher propane concentration of 75-90 percent of propane by volume and 10-25 percent of fluorinated olefin by volume) as a routine skill in the art, in order to provide a refrigerant with an excellent thermodynamic properties leading to high energy efficiency because propane is highly efficient and has good compatibility with other refrigerant components.
Further, please note that in the instant application has not disclosed any criticality for the claimed mole percentages [75-90 percent propane by volume and 10-25 by volume percent fluorinated olefin] (see PGPub, ¶ 0035, 0044).

In regard to claim 31, the modified Robert in view of Kontomaris/Shimomura teaches the method of claim 30, but does not explicitly teach the laminar burning velocity of said first mixture is less than 20 cm/s. However, since the modified Robert in view of Kontomaris and 
In addition, the clam has no active method step and fail to further limit the subject matter of the claim upon which it depends.

In regard to claim 32, the modified Robert in view of Kontomaris/Shimomura teaches the method of claim 30, wherein the fluorinated olefin is 2,3,3,3-tetrafluoropropene (See Kontomaris ¶ 0069; Shimomura, ¶ 0012, 0014, 0057).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts, Kontomaris and Shimomura as applied to claim 10 above, and further in view of McCartney (US 6,564,579).
In regard to claim 11, Roberts teaches the method of claim 10, teaches cooling and liquefying the natural gas as disclosed above but does not teach vaporizing the liquefied natural gas. However, fig. 1 of McCartney teaches a method for vaporizing and recovery of natural gas liquids from liquefied natural gas, wherein an LNG is pumped out via pump (18, 22) and passed to one or more heat exchangers (26, 30) to vaporize the LNG, and the vaporized natural gas is passed to delivery to a pipeline or for other commercial use (See fig. 1; col. 4, line 40-62). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the modified liquefaction system of Roberts's by implementing a vaporization equipment to vaporize the liquefied natural gas, as taught by McCartney for the purpose providing fuel gas to delivery to a pipeline or for other commercial use.

Response to Arguments
Applicant’s arguments with respect to the obviousness rejection (in view of Minor) have been considered but are moot because the new ground of rejection in view of Kontomaris and Shimomura (See the rejections above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763